COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00103-CV


$5,990.00 IN U.S. CURRENCY;                                        APPELLANTS
AND 1999 MERCURY

                                        V.

THE STATE OF TEXAS                                                    APPELLEE


                                     ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Bobby Glen Turner, Jr. attempts to appeal from an “Interlocutory Nihil Dicit

Judgment” that was signed on February 27, 2012.         On March 16, 2012, we

informed the parties of our concern that we might not have jurisdiction over this

appeal because the “Interlocutory Nihil Dicit Judgment” did not appear to be a

final judgment or an appealable interlocutory order and that the appeal could be

      1
       See Tex. R. App. P. 47.4.
dismissed for want of jurisdiction unless any party desiring to continue the appeal

filed a response on or before March 26, 2012, showing grounds for continuing

the appeal. We received no response. Because the “Interlocutory Nihil Dicit

Judgment” signed by the trial court on February 27, 2012, does not constitute an

appealable interlocutory order, we dismiss the appeal for want of jurisdiction.

See Tex. R. App. P. 42.3(a), 43.2(f); Tex. Civ. Prac. & Rem. Code Ann. § 51.014

(West Supp. 2008) (setting forth appealable interlocutory orders). But see Fid. &

Cas. Co. of NY v. Vogel, No. B14-88-00005-CV, 1988 WL 83827, at *1 (Tex.

App.—Houston [14th Dist.] Aug. 11, 1988, writ denied) (reaching merits of appeal

from an interlocutory nihil dicit judgment because trial court had granted a motion

for severance of the judgment on the cross-action, enabling Fidelity to pursue its

appeal).


                                                   PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: May 3, 2012




                                        2